                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF TENNESSEE
                               NASHVILLE DIVISION


 BRIAN P. MANOOKIAN,                              )
                                                  )
               Plaintiff,                         )
                                                  )
        v.                                        )   NO: 3:19-cv-0350
                                                  )
 FLOYD FLIPPIN, in his official and               )
 individual capacities; DANA DYE, in her          )
 official and individual capacities; JOHN         )
 KITCH, in his official and individual            )
 capacities; JOE LOONEY, in his official          )
 and individual capacities; ODELL                 )
 HORTON, JR., in his official and                 )
 individual capacities; RUTH ELLIS, in            )
 her official and individual capacities;          )
 JODY PICKINS, in her official and                )
 individual capacities; BRIDGET J.                )
 WILLHITE, in her official and individual         )
 capacities; and JIMMIE MILLER, in her            )
 official and individual capacities,              )
                                                  )
               Defendants.


         NOTICE OF WITHDRAWAL OF COUNSEL FOR ALL DEFENDANTS


       The undersigned hereby gives notice of his individual withdrawal as counsel for all

defendants in both their official and their individual capacities. The office of the Tennessee

Attorney General will continue to represent all defendants. Jonathan N. Wike, Senior Assistant

Attorney General, filed a notice of appearance of lead counsel on June 22, 2020, at Document 63.




    Case 3:19-cv-00350 Document 64 Filed 06/29/20 Page 1 of 2 PageID #: 824
                                                    Respectfully Submitted,

                                                    HERBERT H. SLATERY III
                                                    Attorney General and Reporter

                                                      s/Talmage M. Watts
                                                    TALMAGE M. WATTS (#015298)
                                                    Senior Assistant Attorney General
                                                    Attorney General’s Office – Tax Division
                                                    P.O. Box 20207
                                                    Nashville, TN 37202-0207
                                                    (615) 741-6431 telephone
                                                    (615) 532-2571 fax
                                                    talmage.watts@ag.tn.gov

                                                    Counsel for Defendants

                                CERTIFICATE OF SERVICE

        The undersigned hereby certifies that a true and exact copy of the foregoing Notice of
Withdrawal has been served on all persons listed below by means of the Court’s electronic
notification system.

                Daniel Horwitz (#032176)                   Jarod Bona
                1803 Broadway, Suite #531                  Aaron Gott
                Nashville, TN 37203                        David C. Codell, of counsel
                daniel.a.horwitz@gmail.com                 BONA LAW PC
                                                           4275 Executive Square, Suite 200
                Local Pro Bono Counsel for Plaintiff       La Jolla, CA 92037
                                                           jarod.bona@bonalawpc.com
                Jonathan N. Wike                           aaron.gott@bonalawpc.com
                Senior Assistant Attorney General          david@codell.com
                Attorney General’s Office
                P.O. Box 20207                             Counsel for Plaintiff
                Nashville, TN 37202-0207
                (615) 741-7404 telephone
                (615) 532-2571 fax
                jon.wike@ag.tn.gov

                Counsel for Defendants

on this the 29th day of June 2020.

                                                /s Talmage M. Watts______
                                               TALMAGE M. WATTS
                                               Senior Assistant Attorney General

                                              2

    Case 3:19-cv-00350 Document 64 Filed 06/29/20 Page 2 of 2 PageID #: 825
